United States Court of Appeals
                     For the First Circuit

No. 14-1421

   MICHAEL W. CUTTING; WELLS STALEY-MAYS; and ALISON E. PRIOR,

                     Plaintiffs, Appellees,

                               v.

                    CITY OF PORTLAND, MAINE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

       [Hon. George Z. Singal, Senior U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                Stahl and Barron, Circuit Judges.


     Jennifer L. Thompson for appellant.
     Kevin P. Martin, with whom Zachary Heiden, Joshua M. Daniels,
Timothy Bazzle, Brian T. Burgess, ACLU of Maine Foundation, and
Goodwin Procter LLP were on brief, for appellees.


                       September 11, 2015
              BARRON, Circuit Judge.       This case requires us to decide

whether an ordinance in the City of Portland, Maine that prohibits

standing, sitting, staying, driving, or parking on median strips

violates the constitutional guarantee of "the freedom of speech."

U.S. Const. Amend. I.1 We conclude that the ordinance does, because

it indiscriminately bans virtually all expressive activity in all

of the City's median strips and thus is not narrowly tailored to

serve       the   City's   interest    in    protecting   public   safety.

Accordingly, we affirm the District Court's permanent injunction

barring the ordinance's enforcement.

                                      I.

              In 2012, Portland’s chief of police, Michael Sauschuck,

identified an increase in panhandling on traffic medians in the

City.       Calling this increase a "public safety emergency," he

recommended to the Public Safety, Health, and Human Services

Committee of the Portland City Council that it adopt an ordinance

barring virtually all activity in all of the City's median strips

(other than just passing through).

              The proposed ordinance failed to pass.         Nonetheless,

concern about panhandling in the City's median strips did not

abate.      And, in July of 2013, the Council held a public hearing to




        1
       The First Amendment is incorporated into the Fourteenth
Amendment and thus applies to the action at issue here. Gitlow v.
New York, 268 U.S. 652, 666 (1925).


                                       - 2 -
reconsider the proposed ordinance.            This time the City Council

unanimously voted to adopt the median ordinance.

            Portland City Code § 25-17(b) became effective on August

15, 2013.    The ordinance provides that:

            No person shall stand, sit, stay, drive or
            park on a median strip . . . except that
            pedestrians may use median strips only in the
            course of crossing from one side of the street
            to the other.

            The ordinance defines a median strip as "a paved or

planted area of [a] public right-of-way, dividing a street or

highway into lanes according to the direction of travel." Portland

City Code § 25-118.      The ordinance does not specify any other

features of a median strip -- such as its size or its location

relative to heavy or fast traffic. Nor does the ordinance restrict

presence in the streets themselves.

            The City has enforced the ordinance against just five

people, in each case for panhandling. The City voluntarily stopped

enforcing   the   ordinance   when,   on   September    24,   2013,   three

individuals, now appellees -- Michael W. Cutting, Wells Staley-

Mays, and Alison E. Prior -- brought the present action claiming

the ordinance restricted their speech in various ways.2


     2 At oral argument in January, the parties agreed that the
Supreme Court's ultimate disposition of the petition for
certiorari that had been pending since October of 2014 in Thayer
v. City of Worcester, 755 F.3d 60 (1st Cir. 2014) -- a case that
involved a First Amendment challenge to a median ordinance similar
to the one at issue here -- might bear on this case. Accordingly,


                                      - 3 -
             The suit contends that Portland's median strip ordinance

violates the First Amendment, both as applied and on its face.3

The complaint seeks relief in the form of a declaratory judgment

concerning       the    ordinance's       facial     unconstitutionality.    The

complaint    also      seeks   a   preliminary      and    permanent   injunction

prohibiting the City from enforcing the ordinance.

             The District Court combined a hearing on plaintiffs'

motion for a preliminary injunction with a trial on the merits.

After receiving testimony and exhibits from the parties, the

District Court issued a decision in plaintiffs' favor. See Cutting

v. City of Portland, No. 13-cv-359-GZS, 2014 WL 580155 (D. Me.

Feb. 12, 2014).

             The District Court held that the median strips that the

ordinance covered were traditional public fora, like sidewalks or

parks.    Id. at *7.     The District Court then held that the City had

adopted     an   "official     interpretation"        of   the   ordinance   that

excludes    campaign     signs     from    the     ordinance's   reach,   thereby



we held this case in abeyance until June 2015, when the Supreme
Court vacated our decision in Thayer and remanded for further
consideration in light of Reed v. Town of Gilbert, 135 S. Ct. 2218
(2015), see Thayer v. City of Worcester, ___ S. Ct. ___, 2015 WL
2473458 (June 29, 2015), and that panel, in turn, remanded the
entirety of Thayer to the district court.     Thus, we now decide
this case without regard to Thayer.

     3 The plaintiffs also brought suit under 42 U.S.C. § 1983,
the Maine Civil Rights Act, and Article I of the Maine
Constitution.



                                           - 4 -
allowing signs bearing campaign messages to be posted in median

strips but not signs communicating other messages.          Id. at *6.   On

that   basis,   the     District   Court     found   that   the   ordinance

discriminated on the basis of the content of the speech that occurs

in the median strips, and so the District Court went on to ask

whether the ordinance used the least speech restrictive means to

serve a compelling governmental interest.            Id. at *9-10.       The

District Court concluded that the ordinance could not survive such

strict constitutional scrutiny.       Id. at *10. The District Court

therefore ruled that the ordinance was facially unconstitutional

and permanently enjoined the City from enforcing the ordinance in

any respect.    Id. at *11.

           The City now appeals.          We review the District Court's

grant of a permanent injunction for abuse of discretion, its

underlying conclusions of law de novo, and any factual findings

for clear error.      Asociación de Educación Privada de P.R., Inc. v.

García-Padilla, 490 F.3d 1, 8 (1st Cir. 2007).

                                    II.

           We need to address two issues at the outset.           The first

concerns how to characterize, for First Amendment purposes, the

type of places -- median strips in Portland -- that the ordinance

targets.   The second concerns whether the ordinance favors the

content of certain messages or whether the ordinance instead




                                     - 5 -
restricts expression only because of where it occurs and thus

without regard to its content.4

                                       A.

              The parties appear to agree that the City's median strips

are what are known for First Amendment purposes as "traditional

public fora."         Those are places "held in trust for the use of the

public . . . for purposes of assembly, communicating thoughts

between citizens, and discussing public questions."                See Hague v.

Comm. for Indus. Org., 307 U.S. 496, 515 (1939).                 Given the role

such       places   historically     have     played    in   fostering    public

discussion and debate, the government's authority to regulate

speech within such places is especially limited.                Id. at 515-16.

              The     classic   traditional    public    fora    are   parks   and

sidewalks.      Id.    The City disputed below whether Portland's median

strips qualify as traditional public fora.              But the District Court

resolved that dispute in favor of the appellees.                Cutting, 2014 WL
580155, at *7.          The District Court based its decision on the




       4
       Though styled as a restriction only on conduct (presence
within a median strip), see United States v. O'Brien, 391 U.S.
367, 377-78 (1968), the parties agree that the ordinance implicates
the First Amendment. Indeed, the ordinance is similar to other
laws that, though also aimed at restricting physical presence
within a specified place, have been treated as restrictions on
speech rather than merely conduct precisely because the laws
necessarily prohibit persons from engaging in expressive activity
in such places. See, e.g., McCullen v. Coakley, 134 S. Ct. 2518
(2014) (statute prohibited standing within 35 feet of any
reproductive health care facility).


                                        - 6 -
medians' "past uses," explaining that "the City's medians have

routinely been the site of protected speech, including political

protests, election campaigns by politicians, and solicitations by

individuals for charity."   Id.

          The two circuits that have addressed whether median

strips are traditional public fora held similarly,      see Warren v.

Fairfax Cnty., 196 F.3d 186, 196-97 (4th Cir. 1999) (en banc);

Satawa v. Macomb Cnty. Road Comm'n, 689 F.3d 506, 520-22 (6th Cir.

2012), and the City makes no argument to us that its median strips

are not traditional public fora.       We thus decide this case on the

understanding that, as the District Court found, the people of

Portland have used median strips for expressive purposes in much

the same way that they have used parks and sidewalks, as any

argument to the contrary has been waived.

                                  B.

          The City's concession bears on the second threshold

issue that we must address: whether this ordinance favors certain

types of messages on the basis of their content.      A restriction on

speech that targets the content of the message conveyed is known

as a "content-based" law.     And when such a content-based law

restricts speech in a traditional public forum, it raises a very

serious concern that the government is using its power to tilt

public debate in a direction of its choosing, a particularly

worrisome form of governmental regulation of free expression.      As


                                   - 7 -
a result, such a law may be upheld only if that law uses the least

speech restrictive means to serve what must be a compelling

governmental   interest.      Globe   Newspaper    Co.   v.   Beacon    Hill

Architectural Comm'n, 100 F.3d 175, 182 (1st Cir. 1996).

          We thus need to decide whether this ordinance is content-

based.   For   if   the   ordinance   is   not   content-based,   and    the

ordinance restricts speech without regard to the type of message

communicated and only regulates the time, place, or manner of

speech, then the ordinance is what is called "content-neutral."

See id. at 183.     Even though such a law might restrict a greater

amount of expression in absolute terms than one that favors certain

types of messages over others, it has the virtue of not singling

out any idea or topic for favored or un-favored treatment.             Thus,

the government must show only that a restriction that is content-

neutral is "narrowly tailored to serve a significant governmental

interest, and that [it] leave[s] open ample alternative channels

for communication of the information."            Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989) (citations omitted).5




     5  We follow the Supreme Court's lead in McCullen in
determining whether the ordinance is content-neutral or content-
based, and therefore what level of scrutiny applies, even though
we ultimately conclude that the ordinance fails under even the
less rigorous level of scrutiny that applies to content-neutral
laws. We take this approach because, as in McCullen, "there is no
. . . reason to forgo the ordinary order of operations in this
case." 134 S. Ct. at 2530.



                                      - 8 -
            Here, the District Court found from the evidence at trial

that the City "favors one category of speech, campaign signs, over

all   others"    because    the   City    had     adopted   an   "official

interpretation" of the ordinance that exempts the posting of

campaign signs from the ordinance's reach.             Cutting, 2014 WL
580155, at *6 n.5, 8-9.6          On that basis, the District Court

determined that the ordinance was content-based, applied strict

scrutiny, and struck the ordinance down facially.           Id. at *9-11.

But the District Court erred in following this course.

            To the extent that the District Court believed that the

City's    content-based    "official    interpretation"     represented   a

construction of the ordinance's actual reach, the District Court

erred in treating that construction as binding.         For while we may

read a law in light of the limits set forth in a government's

"authoritative[] constru[ction]" of that law if doing so would

"render [that law] constitutional,"            City of Lakewood v. Plain

Dealer Publ’g Co., 486 U.S. 750, 770 n.11 (1988), consistent with

the principle of constitutional avoidance, we may not do so to

make that law more vulnerable to constitutional challenge, see

McCullen v. Coakley, 571 F.3d 167, 178 (1st Cir. 2009) (McCullen

I) ("[A] state official’s interpretation of a statute, even if




      6The City disputes this finding, but we need not resolve the
question whether the City has in fact adopted such an "official
interpretation."


                                       - 9 -
generally authoritative, cannot render an otherwise constitutional

statute vulnerable to a facial challenge."), overruled on other

grounds, 134 S. Ct. 2518.7          Yet the District Court did just that

by   treating      as   binding   what   it    claimed   to     be   an   "official

interpretation" that was content-based.             By doing so, the District

Court       made   an   ordinance   that      on   its   face    appears    to   be

content-neutral subject to the strictest form of constitutional

review.8


        7
       There is also a question whether the ordinance is even
susceptible to a construction that permits the posting of signs
only if they carry a campaign message.      Even if, as the City
contends, the words "stand" or "stay" in the ordinance could be
construed narrowly to allow for the brief time needed for someone
to post any sign on a median strip, it obviously takes no more
time to post a sign with a campaign message than it does to post
a sign that carries a different message.     And the text of the
ordinance does not mention signs at all, let alone only campaign
signs. For the reasons set forth above, however, we have no need
to decide whether the ordinance is susceptible to a construction
that creates a campaign-sign-only carve-out. Cf. Virginia v. Am.
Booksellers Ass'n, 484 U.S. 383, 396-97 (1988) (holding that in
order for the Attorney General's savings construction of the
statute to be binding the statute must be "readily susceptible" to
that construction).

        8
       To justify the decision to invalidate the ordinance on the
basis of the City's supposedly content-based construction, the
District Court relied on Forsyth Cnty. v. Nationalist Movement,
505 U.S. 123 (1992). Cutting, 2014 WL 580155, at *5. But Forsyth
considered the county’s view of the law only with the aim of
identifying "narrowly drawn, reasonable and definite standards"
that would constitutionally save the ordinance by rendering it
less vague. Forsyth Cnty., 505 U.S. at 132-33 (quoting Niemotko
v. Maryland, 340 U.S. 268, 271 (1951)). And so the Court did not
rely on the county's view of the ordinance, as appellees contend,
to invalidate the ordinance. Forsyth simply concluded that those
standards were not sufficiently narrow, reasonable, or definite to
save it. Id.; see also United States v. Grace, 461 U.S. 171, 176


                                         - 10 -
           To the extent that the District Court meant only that

the City had adopted an unwritten policy regarding how the City

would implement or enforce the ordinance with respect to campaign

signs, the District Court still erred in striking the ordinance

down facially as content-based. The principle of constitutional

avoidance would counsel against that approach, too.        See id.      And

if the City does have an official policy of enforcing the ordinance

that permits the posting of campaign signs but no others in median

strips,   the   proper   remedy   must   target   that   policy    or   the

enforcement of the ordinance pursuant to the policy.        See Hoye v.

City of Oakland, 653 F.3d 835, 848-49 (9th Cir. 2011) ("[I]t would

make little sense to invalidate a statute that is constitutional

as written when only its implementation is defective.             Doing so

would only require legislative bodies to undertake the pointless

exercise of re-enacting laws that were perfectly valid as enacted

on the first go around.").

           Thus, we set to one side any content-based "official

interpretation" that may exist.     And, having done so, we conclude

that the ordinance restricts speech only on the basis of where

such speech takes place.    The ordinance does not take aim at -- or

give special favor to -- any type of messages conveyed in such a



(1983) (adopting the government’s interpretation of the law in
question in an attempt to avoid constitutional difficulties, not
to create them).



                                    - 11 -
place because of what the message says.              See Reed v. Town of

Gilbert, 135 S. Ct. 2218, 2227 (2015) (discussing what is meant by

the term "content-based").           As a result, we must decide the

constitutionality of the ordinance on the understanding that it is

content-neutral.

                                     III.

            Because the District Court deemed the law content-based,

the District Court applied strict scrutiny. It thus did not decide

whether the ordinance is narrowly tailored to serve a significant

governmental interest.        But no party asks us to remand the case

for the District Court to rule on narrow tailoring in the first

instance.

            The City does note that we may do so, but the City makes

no argument that the record is insufficient for us to decide the

question,   or   that   the   City   would   be   prejudiced   were   it   not

permitted to develop the record further.             The parties were in

agreement before trial that the ordinance is content-neutral and

that the crucial question was whether the ordinance survives narrow

tailoring, and the parties prepared their cases accordingly.               We

thus address the question of narrow tailoring despite the fact

that the District Court has not passed on it.

            The City asserts that the ordinance is narrowly tailored

to serve the City's interest in protecting public safety.             And we

recognize that such an interest is a legitimate and significant


                                      - 12 -
one, as the Court most recently recognized in McCullen.                    134 S.

Ct. at 2535.       But before examining whether the ordinance is

narrowly tailored to that interest, we need to say a little more

about the doctrine of narrow tailoring.

           Outside    the    First   Amendment     context,     the   Court   has

stated that a litigant who brings a facial challenge to a statute

must establish "that [there is] no set of circumstances . . . under

which [the regulation] would be valid."            United States v. Salerno,

481 U.S. 739, 745 (1987).           But a content-neutral restriction on

speech in a traditional public forum is facially unconstitutional

if it does not survive the narrow tailoring inquiry, even though

that   ordinance     might   seem    to    have    a   number   of    legitimate

applications.      See McCullen, 134 S. Ct. 2518 (striking down

content-neutral,     sidewalk    buffer-zone       law   facially     on   narrow

tailoring grounds).

           The reason is that the First Amendment interest in

promoting free speech is so great that the government may not pass

unnecessarily sweeping restrictions on speech and then force those

burdened by them to challenge each problematic application.                 Thus,

the seemingly tailored aspects of an untailored restriction on

speech in a traditional public forum do not automatically save

such a restriction from facial challenge.                Id. at 2534 ("Where

certain speech is associated with particular problems, silencing

the speech is sometimes the path of least resistance.                      But by


                                          - 13 -
demanding a close fit between ends and means, the tailoring

requirement prevents the government from too readily sacrificing

speech for efficiency." (internal quotation marks and brackets

omitted)); see Richard H. Fallon, Jr., As-Applied and Facial

Challenges and Third-Party Standing, 113 Harv. L. Rev. 1321, 1354

(2000) (making a similar argument).

            That    said,   the    narrow    tailoring    doctrine    does   not

require perfect tailoring.              The doctrine requires only that a

challenged speech restriction not burden "substantially" more

speech than is necessary to further the government's interest.

See McGuire v. Reilly, 260 F.3d 36, 48 (1st Cir. 2001) (citing

Ward, 491 U.S. at 799).

            We    thus   start    our    analysis   by   describing   just   how

burdensome this ordinance is.           We then consider whether the City's

interest in protecting public safety justifies a restriction that

is so burdensome.        Finally, we consider whether there were less

speech restrictive measures that the City bypassed in opting for

this ban.        In the end, we conclude that this ordinance cannot

survive the narrow tailoring inquiry and must be invalidated on

its face.




                                          - 14 -
                               IV.

          There is no doubt that the ordinance imposes "serious

burdens" on speech.   See McCullen, 134 S. Ct. at 2535.9     As was

the case with the law at issue in McCullen, this ordinance is

"truly exceptional," as the City has failed to identify another

median ordinance that is so encompassing.   Id. at 2537.10   That is


     9  Appellees also challenged the ordinance under the
overbreadth doctrine, which permits plaintiffs to challenge a
speech restriction facially even if the restriction does not
restrict their speech or if the restriction is constitutional as
applied to their own speech activities. See Virginia v. Hicks,
539 U.S. 113, 119 (2003) (explaining that the overbreadth remedy
is provided to a litigant whose own speech rights are not affected
"out of concern that the threat of enforcement of an overbroad law
may deter or 'chill' constitutionally protected speech" because
"[m]any persons, rather than undertake the considerable burden
(and sometimes risk) of vindicating their rights through
case-by-case litigation, will choose simply to abstain from
protected speech -- harming not only themselves but society as a
whole"). But the City does not contend that we must consider the
appellees' overbreadth challenge, and instead contends only that
the ordinance should be upheld under the narrow tailoring doctrine.
We therefore do not address whatever different analysis, if any,
may be required under the overbreadth doctrine.        See Marc E.
Isserles, Overcoming Overbreadth: Facial Challenges and the Valid
Rule Requirement, 48 Am. U. L. Rev. 359, 416-20 (1998); Richard H.
Fallon, Jr., Making Sense of Overbreadth, 100 Yale L.J. 853, 893-98
(1991).

     10 In defending the broad reach of the median ordinance, the
City argues that the weight of precedent in similar cases shows
that its ordinance is not "beyond the pale with respect to
time/place/manner restrictions." But the ordinances at issue in
those cases were much less sweeping, either because the ordinances
were less geographically encompassing, more targeted in the types
of   speech   activity   covered   (often   focusing   solely   on
solicitation), or both. See Del Gallo v. Parent, 557 F.3d 58 (1st
Cir. 2009) (rejecting a facial challenge to a U.S. Postal Service
regulation restricting campaigning activity on post office
sidewalks on the ground that the restriction was reasonable in


                                - 15 -
true in consequence of both the expressive activity that the

ordinance covers and the broad definition of "median strip" that

the ordinance employs.

           The ordinance prohibits virtually all activity on median

strips   and   thus   all   speech   on   median   strips,   with   a   narrow

exception only for speech that pedestrians may engage in while



light of the history and purposes of the postal sidewalk); Gresham
v. Peterson, 225 F.3d 899 (7th Cir. 2000) (holding that an
Indianapolis ordinance that prohibited nighttime panhandling, all
panhandling in specified areas, and all "aggressive panhandling"
was narrowly tailored to serve the city's interests in promoting
the safety and convenience of its citizens on public streets);
ACORN v. St. Louis Cnty., 930 F.2d 591 (8th Cir. 1991) (upholding
an ordinance banning solicitation in all roadways -- but not on
medians -- as narrowly tailored to the county's safety concern);
Davidovich v. City of San Diego, No. 11cv2675 WQH-NLS, 2011 WL
6013010 (S.D. Cal. Dec. 1, 2011) (concluding that a municipal
provision that prohibited the placing of objects on public grounds
was narrowly tailored to the purpose of protecting public safety,
maintaining public property, and ensuring that public space is
free of obstructions); Johnson v. City & Cnty. Of Phila., No. 08-
cv-01748, 2010 WL 3768737 (E.D. Pa. Sept. 28, 2010), aff'd, 665
F.3d 486 (3d Cir. 2011) (deeming an ordinance requiring a permit
to post a temporary sign on a utility pole, streetlight, traffic
sign, historical marker, or tree in the public right-of-way
narrowly tailored to public safety and anti-blight goals). One of
the cases that the City relies on, Reynolds v. Middleton, No. 12-
cv-00779-JAG, 2013 WL 5652493 (E.D. Va. Oct. 15, 2013), was
recently overturned. See 779 F.3d 222 (4th Cir. 2014). There,
the Fourth Circuit held that a county ordinance that prohibited
soliciting in roadways and from medians was not narrowly tailored
to the county’s interest in public safety.     In so holding, the
court found problematic the fact that the ordinance "applies to
all County roads, regardless of location or traffic volume, and
includes all medians, even wide medians and those beside traffic
lights and stop signs." Id. at 231. The court also criticized
the county for "prohibit[ing] all roadside leafleting and
solicitation, even where those activities would not be dangerous."
Id.



                                      - 16 -
crossing the median strip in the course of crossing the street

(and, perhaps, another one for pedestrians posting signs or engaged

in activity that is similarly fleeting).11             In fact, it is hard to

imagine a median strip ordinance that could ban more speech.                  See

Watchtower Bible & Tract Soc. of N.Y., Inc. v. Village of Stratton,

536 U.S. 150, 165 (2002) ("We must . . . look, . . . to the amount

of   speech    covered   by   the   ordinance    and   whether   there   is    an

appropriate      balance      between   the     affected    speech   and      the

governmental interests that the ordinance purports to serve.").

              It is also hard to imagine a median strip ordinance that

could encompass more spaces within its definition.               The ordinance

restricts speech in all median strips in the entire City of

Portland.      And the actual "strips" range widely in terms of their

size and character.        In this way, the ordinance applies without

regard to whether the term "strip" really is a plausible descriptor

when applied to the median in question.

              To be sure, the ordinance applies to some very narrow

strips of raised concrete between two lanes of traffic.                    These

strips include the "eight-inch" strips that the City’s police chief

raised concerns about before the City Council.             But we know, from


      11
       We need not decide whether to read the ordinance in light
of the City's proposed limiting instruction that "standing" and
"staying" do not encompass the short time it takes to hammer a
sign into the ground because such a construction would not affect
our conclusion that the ordinance is not narrowly tailored.



                                        - 17 -
the trial record, that not all of the median strips in Portland

are eight inches wide.   In fact, Chief Sauschuck acknowledged that

most of the City's medians did not meet that description.

          The record also shows the ordinance encompasses -- by

virtue of the definition used -- some considerably larger medians.

The ordinance applies, for example, to medians that are roughly

eight feet wide, and even to the grassy expanse on Franklin Street,

which runs for several blocks and is as wide as fifty feet in

various places.   The ordinance also applies to Boothby Square, a

wide, raised grassy median that contains a park bench, and possibly

other medians that are sufficiently wide to permit pedestrians to

stay far away from traffic, as appellees argued below.12

          What is more, the ordinance's broad definition of the

term "median strip" does not purport to consider other important

factors, such as pedestrian and vehicle traffic patterns on the

surrounding sidewalks and roadways.       And so it is expansive in

that way, too.

          To be sure, Plaintiffs may be able to engage in their

speech in places other than medians -- such as parks and sidewalks.




     12 Chief Sauschuck initially disagreed at trial that the
ordinance would apply to Boothby Square. He reasoned that Boothby
Square constitutes a "city square," not a median.           But he
ultimately conceded that the square does in fact "match the
[ordinance’s] definition of a median strip," and that the ordinance
contains no language exempting city squares or other such areas.



                                 - 18 -
But the fact that there are other places were plaintiffs may engage

in their expressive activity "misses the point."       McCullen, 134 S.

Ct. at 2536.     A flat ban on speech in a particular forum -- like

the median ordinance at issue here -- can fail narrow tailoring

even if it leaves open other channels for plaintiffs to engage in

their expressive activity.     And, in addition, plaintiffs "believe

they can accomplish [their] objective" best if they are permitted

to speak from traffic medians.       Id. (considering the fact that

plaintiffs' objectives were best served by speaking in buffer zones

in concluding that the ordinance banning speech in those zones was

not narrowly tailored).

            A protestor standing on a median with a double-sided

sign may -- as appellee Wells Staley-Mays asserts, based on his

own experience -- reach more people than he can standing on a

sidewalk.     And appellee Michael Cutting testified that there are

"more   interactions   [with   people]   and   acknowledgements   on   the

median than from the sidewalk."      According to Cutting, sidewalks

also present obstacles to expression that medians do not: cars

parked along sidewalks block drivers' views of him; storefronts

and signs distract passersby from his message; and shop owners who

line the sidewalks sometimes become agitated with his protest

activities.    In fact, appellee Alison Prior, who uses medians to

panhandle, finds sidewalks so useless for her purposes that she

now takes a bus to a different town in order to panhandle from


                                   - 19 -
medians.    Similarly, parks may not enable protesters like Cutting

and Staley-Mays, and panhandlers like Prior, to be seen by people

constantly moving past them in both directions.

                                     V.

            Notwithstanding    the   serious      burdens     on    speech      the

ordinance imposes, we still need to decide whether the City's

interest in public safety justifies such an all-encompassing ban.

In the City’s view, the dangers -- to passersby as well as to those

in the median strips -- are sufficiently present, no matter the

activity (expressive or not) taking place on the median strip, and

no matter the nature of the median strip on which such activity

occurs.    "[T]here simply is no way to abate the City's significant

safety concern," the City says, "except for an outright ban."                   For

that   reason,   the   City   contends,    the    ordinance    does    not      ban

substantially more speech than necessary, even though it bans

nearly every activity on every median in the City.                  But neither

the City's interest in protecting people in the streets nor its

interest    in   protecting    people     on     medians    holds     up   as    a

justification for the ordinance.

                                     A.

            We start with the City's interest in eliminating the

danger to drivers and other users of the streets, which was the

City's focus when it enacted the bar to persons lingering in median

strips.     As described by Chief Sauschuck, who spearheaded the


                                     - 20 -
effort to pass the ordinance, that danger does not apply to all

median strips in Portland.        Instead, the record shows that the

danger the City identified applies to only a limited number of

median strips.

             At trial, Chief Sauschuck agreed that "most of th[e]

incidents" that citizens had called in "occurred at a handful of

intersections" across the City.       A map of the incidents, created

by   Chief   Sauschuck   and   submitted   as   an   exhibit   at   trial   by

plaintiffs, confirmed that they were indeed clustered around a few

medians.     And while Chief Sauschuck briefed the City Council on

the dangers posed by individuals standing on "eight inch medians

in the City of Portland," he conceded at trial that he did not

know "exact measurements for any medians," that the eight-inch

number he had used was "a pure guesstimate on [his] part," and

that -- at least based on the exhibits shown to him at trial --

"probably most of the medians in town [are] wider than eight

inches."

             Absent evidence about whether the City's other median

strips present the same or a similar danger, we have no basis for

concluding that a substantial number of them do.          The ordinance is

thus geographically over-inclusive with respect to the City's

concern that people lingering in all of the City's median strips

-- no matter which ones -- pose a danger to those passing by.               Cf.

McCullen, 134 S. Ct. at 2539 ("For a [congestion] problem shown to


                                     - 21 -
arise only once a week in one city at one clinic, creating 35-foot

buffer zones at every clinic across the Commonwealth is hardly a

narrowly tailored solution."); Reynolds v. Middleton, 779 F.3d
222,   231   (4th   Cir.   2014)   (striking   down   an   ordinance   that

prohibited leafleting on all county roadways and medians where the

evidence established "at most, a problem with roadway solicitation

at busy intersections in the west end of the county"); Comite de

Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d
936, 949 (9th Cir. 2011) (en banc) (invalidating a regulation

prohibiting solicitation on "all streets and sidewalks in the City"

in the absence of evidence supporting the existence of a threat to

public safety and traffic flow posed by solicitation on all streets

and sidewalks in the city).

             Moreover, the danger to drivers and other users of the

streets that the City identified when it passed the ordinance was

tied to concerns about disruptive and inattentive individuals on

median strips.      The record shows that the City was worried such

median strip users were intentionally leaving the median strips to

enter the roadway to accost passersby or stumbling -- often under

the influence of alcohol or drugs -- into the roadway.            Yet the

trial record shows that plenty of people engage in expressive

activities on median strips that the ordinance would ban but that

do not pose the same threat to public safety that the City had

identified.


                                     - 22 -
            For example, Chief Sauschuck conceded that he could not

"recount   any    public       safety     problem     with"      either    "individuals

holding political campaign signs on the median strip" or "political

activists holding issue related signs on median strips."13                            The

trial record also shows that Chief Sauschuck was unaware of a

single    call    to    the    police     regarding     a    non-belligerent,     non-

intoxicated individual simply "stand[ing]" or "stay[ing]" in a

median strip.          He further admitted at trial that only "a pretty

small number" of the hundreds of citizen complaints that the police

department combed through before briefing the City Council in 2013

did not concern either "drunk individuals stumbling off the median,

persons    standing       in    the   middle     of    the       roadway   obstructing

traffic[,] or individuals being belligerent or physically violent

toward motorists or other pedestrians."

            For    these       reasons,    the   risk       to   passersby    posed   by

allowing people to linger in median strips does not justify banning

as much speech, in as many places, as the City chose to ban.                     Given

this record, that risk is simply not posed in many of the medians

or by much of the expressive activity to which the ordinance

applies.




     13In light of this testimony, there is no basis for concluding
that the general concern that presence in median strips is
distracting justifies the broad reach of the ordinance.


                                            - 23 -
                                         B.

            Still,   the      City    argues    that   the   ordinance    promotes

public safety in another way, by ensuring that people are not on

median strips and thus are not positioned to be hit by passing

cars.    With respect to this goal, the City says, quoting News &

Sun-Sentinel Co. v. Cox, 702 F. Supp. 891, 900 (S.D. Fla. 1988),

there is no need for either "towering intellect []or an expensive

'expert' study to conclude that mixing pedestrians and temporarily

stopped motor vehicles in the same space at the same time is

dangerous."      Id. (internal quotation marks omitted).                  The City

thus    argues   that,   as    a     matter    of   common   sense,    there   is   a

sufficient public safety need to impose this broad ban because, as

a City official argued at trial, "motor vehicles are deadly

weapons" and if a vehicle travels from a lane of traffic onto a

median, "a pedestrian doesn't stand a chance."

            To bolster this assertion, the City does offer two pieces

of evidence.     The City points to fourteen requests by the public

that the City replace damaged signs in medians.                       And the City

references three reports, over a four-year period, of cars veering

off roads and into median strips, which the City found only after

"really cull[ing] through the system looking for median related

accident reports."

            But the City's evidence is of limited value.                 It is not

clear that the fourteen damaged signs reported by the public were


                                          - 24 -
in fact damaged by vehicles.          The three reports of cars entering

medians do prove the obvious proposition that cars sometimes veer

off roads and hit medians.      But one accident occurred at 1:10 a.m.

Another occurred in treacherous winter conditions.                  And none

actually involved pedestrians.          The City even conceded at trial

that, since 2008, there has been only one incident in which a

driver hit a person on a median strip.          In that incident, however,

the driver hit a cyclist who was using the median strip to cross

the road -- an activity not prohibited by the ordinance.

            Moreover, the City does not contest that Portland's

median strips, as a group, are traditional public fora -- that is,

that they are places that "time out of mind" have been "held in

trust" for the public's use for assembly, communicating ideas, and

discussing public questions.          Hague, 307 U.S. at 515.       As such,

Portland's medians would seem to be -- as a class -- presumptively

fit   for   the   very   activities   that   the   City   now   contends   are

obviously dangerous. In fact, at trial, Michael Bobinsky, Director

of Portland's Public Services Department, conceded that "there are

medians in the city that are safe," and that there were at least

"a few" that were "basically . . . island refuge[s]."

            In sum, we must consider the City's claim that it is

obvious that all medians are unsafe in light of the limited number

of median strips with which the City expressed concern when it

passed the ordinance, and the wide array of median strips that are


                                       - 25 -
subject to the ban.    And, under that calculus, the ordinance is so

sweeping that it does ban substantially more speech than necessary

to serve the City’s interest in preventing people on medians from

being hit by drivers.       Or, at the least, we cannot conclude

otherwise given that the City has not shown that the "island

refuges" that it concedes do exist are so few or so unattractive

that only an insubstantial amount of expressive activity would

occur there.

                                  C.

          There remains the question whether there are any less

restrictive    means   of   accomplishing   the   City's   concededly

legitimate purpose of protecting public safety than the complete

ban that the City chose to impose.     But the City did not try -- or

adequately explain why it did not try -- other, less speech

restrictive means of addressing the safety concerns it identified.

See McCullen, 134 S. Ct. at 2540 ("To meet the requirement of

narrow tailoring, the government must demonstrate that alternative

measures that burden substantially less speech would fail to

achieve the government’s interests . . . .").

          The City says that existing state and local laws that

prohibit disruptive activity in roadways, such as prohibitions on

obstruction    of   traffic,   disorderly    conduct,   and   abusive

solicitation, "simply do not provide an adequate tool" because

they are "reactive, rather than proactive, and require a police


                                  - 26 -
officer to directly observe the illegal behavior . . . before

taking action."    For example, the City explains, "obstruction of

traffic laws require a warning to issue first."

          But the limitations in such laws do not suffice to show

the need for the sweeping ban that the City chose.     Such a ban is

obviously more efficient, but efficiency is not always a sufficient

justification for the most restrictive option. See id. at 2534-35.

A more modest potential solution not addressed by the City, for

example, would have been to strike the warning requirements that

those laws contain, so that those laws would not be so reactive in

their operation.

          The City might also have considered an ordinance that

focused more directly on the dangerous activities that were the

source of initial concern, such as ordinances directed at public

intoxication or belligerent behavior.     Or it might have considered

limiting activity on medians only at night, when the dark makes it

more difficult for drivers to see, or during hazardous weather

conditions, when slick roads increase the chances that a car will

skid into a median.    Nor did the City show that it contemplated

and rejected as ineffective an ordinance limited to the few medians

in Portland where the City had identified safety hazards in the

past, an ordinance limited to the smallest or most dangerous

medians, or even an ordinance with an exception for certain large

park-like spaces -- like Boothby Square and the wide median on


                                 - 27 -
Franklin Street -- where the City had not observed safety hazards

but which are especially attractive sites for expressive activity.

             The City points out that it declined to extend the

ordinance to "some intersection sidewalks," despite requests to do

so from the public, "because the evidence did not indicate that

the public safety danger was great in those locations."               But the

City's      willingness   to   make     that     sensible,   evidence-based

limitation only underscores the point that tailoring is possible

but   was   not   fully   considered,    as    Councilor   Suslovic   himself

conceded at trial with respect to a number of these alternatives.14

             "In short, the [City] has not shown that it seriously

undertook to address the problem with less intrusive tools readily

available to it."     Id. at 2539.      Instead, it "sacrific[ed] speech

for efficiency," and, in doing so, failed to observe the "close

fit between ends and means" that narrow tailoring demands.             Id. at

2534 (internal quotation marks omitted).15


      14
       Like the Court in McCullen, we do not "give our approval"
to any of the alternatives we discuss. 134 S. Ct. at 2538 n.8.
We merely suggest that such laws "could in principal constitute a
permissible alternative." Id. Whether they would, in fact, be
constitutionally valid would depend on a number of factors.

      15Because the ordinance restricts substantially more speech
than is necessary, and because there were less restrictive means
of serving the City's significant interest in protecting the
public, we do not need to address whether the ordinance leaves
open ample alternative channels for communication.      Nor do we
address appellees' as-applied challenge, which has not been
briefed on appeal. See McCullen, 134 S. Ct. at 2540 n.9. And
while it is not evident that the median ordinance's restriction on


                                        - 28 -
                                  VI.

            The   City   may   have   been     motivated   by   a   perfectly

understandable desire to protect the public from the dangers posed

by people lingering in median strips.            But the City chose too

sweeping a means of doing so, given the First Amendment interest

in protecting the public's right to freedom of speech.              Thus, the

judgment of the District Court is affirmed.




"park[ing]"   and   "driv[ing]"  in   a   median  strip  is   an
unconstitutional restriction on speech, no party has asked us to
sever the statute so as to save this restriction.


                                      - 29 -